                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

JOHN STRANGHONER,                           )
                                            )
                                            )
                         Plaintiff,         )                      CIVIL ACTION
                                            )
v.                                          )                      No. 17-2620-KHV
                                            )
GATES CORPORATION,                          )
                                            )
                                            )
                         Defendant.         )
____________________________________________)

                               MEMDORANDUM AND ORDER

       John Stranghoner brings suit against his former employer, Gates Corporation, for

retaliatory discharge and wrongful termination of a whistleblower in violation of public policy

under Kansas law. This matter is before the Court on Defendant Gates Corporation’s Motion For

Summary Judgment (Doc. #42) filed September 4, 2018 and Plaintiff’s Response To The Court’s

February 25, 2019 Show Cause Order (Doc. #50) filed March 4, 2019. For reasons stated below,

the Court overrules defendant’s motion for summary judgment.

                                         Legal Standards

       Summary judgment is appropriate if the pleadings, depositions, answers to interrogatories

and admissions on file, together with the affidavits, if any, show no genuine issue as to any material

fact   and   that   the    moving     party   is   entitled   to   judgment     as   a    matter   of

law. See Fed. R. Civ. P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986); Vitkus

v. Beatrice Co., 11 F.3d 1535, 1538-39 (10th Cir. 1993). A factual dispute is “material” only if it

“might affect the outcome of the suit under the governing law.” Liberty Lobby, 477 U.S. at 248.

A “genuine” factual dispute requires more than a mere scintilla of evidence. Id. at 252.




                                                   1
       The moving party bears the initial burden of showing the absence of any genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Hicks v. City of Watonga, 942

F.2d 737, 743 (10th Cir. 1991). Once the moving party meets its burden, the burden shifts to the

nonmoving party to demonstrate that genuine issues remain for trial as to those dispositive matters

for which it carries the burden of proof. Applied Genetics Int’l, Inc. v. First Affiliated Sec.,

Inc., 912 F.2d 1238, 1241 (10th Cir. 1990); see Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586-87 (1986); Bacchus Indus., Inc. v. Arvin Indus., Inc., 939 F.2d 887, 891

(10th Cir. 1991). The nonmoving party may not rest on its pleadings but must set forth specific

facts. Applied Genetics, 912 F.2d at 1241.

       The Court views the record in the light most favorable to the nonmoving party. Deepwater

Invs., Ltd. v. Jackson Hole Ski Corp., 938 F.2d 1105, 1110 (10th Cir. 1991). It may grant summary

judgment if the nonmoving party’s evidence is merely colorable or is not significantly

probative. Liberty Lobby, 477 U.S. at 249-50. In response to a motion for summary judgment, a

party cannot rely on ignorance of facts, on speculation or on suspicion, and may not escape

summary judgment in the mere hope that something will turn up at trial. Conaway v.

Smith, 853 F.2d 789, 794 (10th Cir. 1988). Essentially, the inquiry is “whether the evidence

presents a sufficient disagreement to require submission to a jury or whether it is so one-sided that

one party must prevail as a matter of law.” Liberty Lobby, 477 U.S. at 251-52.

                                                Facts

       The following facts are uncontroverted, deemed admitted or, where controverted, viewed

in the light most favorable to plaintiff, the nonmovant.

       Defendant is an industrial manufacturer. From 1994 through March of 2017, defendant

employed plaintiff as a braider in its plant in Iola, Kansas. In this role, plaintiff operated machinery




                                                   2
which manufactures rubber hoses reinforced by internal braiding. Memorandum In Support Of

Defendant Gates Corporation’s Motion For Summary Judgment (Doc. #43) filed September 4,

2018 at 3. During the relevant period, defendant employed Teri Porter as human resources

manager, Jamey Fulton as a team lead, Scott Strycker as plant manager, Kevin Shinn as plant

operations manager, Kate Grover as health and safety manager, and Jay Stogsdill, George Taylor

and Ronald Jacobs as supervisors.

I.       Plaintiff’s Workplace Injuries

         A.     Defendant’s Injury Reporting Policies

         Defendant has several policies which require employees to immediately report workplace

injuries to their supervisors or team leads.    Defendant’s employee handbook requires that

employees “[r]eport all injuries, no matter how slight, to management as soon as possible” and

states that claims must be filed promptly. The employee handbook further warns that “[f]ailure to

follow Company procedures may affect [the employee’s] ability to receive Workers Compensation

benefits.” Defendant’s Code of Business Conduct requires employees to report incidents, injuries

or unsafe working conditions or physically or emotionally abusive situations. Defendant’s Life

Safety Rules also require employees to immediately report injuries to their supervisors or team

leads.

         In December of 2012 and January of 2015, employees – including plaintiff – received

written reminders of these policies. The policy reminders detailed defendant’s internal procedures

for responding to workplace injuries, including notifying the safety team, preparing investigative

reports, photographing incident sites and locking out, taking offline or taking out of service any

machines involved. Defendant advised employees that failing to report an incident could result in

defendant’s workers’ compensation insurer denying the claim and refusing to cover medical costs.




                                                3
       B.      Plaintiff’s Workers’ Compensation Claims

       In 2015 and 2016, plaintiff reported three workplace injuries – numbness in two fingers on

his left hand, a shoulder injury and a knee injury.

               1.      Finger Numbness And Workers’ Compensation Claim Dated
                       November 12, 2015

       On or about October 1, 2015, plaintiff began experiencing numbness in two fingers on his

left hand. On or about November 12, 2015, nearly a month and a half after the injury occurred,

plaintiff reported the finger numbness to defendant. On January 13, 2016, before he had seen a

doctor, plaintiff received notice that Gallagher Bassett, defendant’s third-party claims

administrator, had denied workers’ compensation benefits for this injury. The record reflects that

Gallagher Bassett denied the claim because he did not immediately report the injury and failed to

include in his report a specific event which occurred at work. See Exhibit 14 to Plaintiff’s

Memorandum In Opposition To Defendant’s Motion For Summary Judgment (Doc. #46) filed

October 9, 2018.

               2.      Shoulder Injury       And      Workers’   Compensation       Claim Dated
                       January 18, 2016

       On or about January 18, 2016, plaintiff sustained and immediately reported a shoulder

injury. See Deposition Of John Stranghoner at 154-155, Exhibit A to Memorandum In Support

Of Summary Judgment (Doc. #43). Gallagher Bassett denied plaintiff workers’ compensation

benefits for his shoulder injury. Plaintiff does not recall receiving information regarding why

Gallagher Bassett denied this claim. Deposition of John Stranghoner at 160, Exhibit 1 to Plaintiff’s

Response To The Court’s February 25, 2019 Show Cause Order (Doc. #50) filed March 4, 2019.

       On January 29, 2016, defendant sent plaintiff to a doctor who provided the following work

restrictions regarding his shoulder: a 20-pound weight limit and no over-shoulder lifting. Work




                                                  4
Release, Exhibit 15 to Memorandum In Opposition To Summary Judgment (Doc. #46). This work

restriction did not have an expiration date. Id.

               3.      Knee Injury And Workers’ Compensation Claim Dated May 4, 2016

       On or about April 26, 2016, plaintiff injured his knee while working. He reported the injury

on or about May 4, 2016. Although he waited nearly a week after the injury occurred, plaintiff

reported it immediately after he realized that it was not just a strain or sprain. That same day,

defendant provided plaintiff an accommodation – a “Joe’s Mule” – designed to help him move

heavy reels while his knee was recovering. Plaintiff refused to use the Joe’s Mule because it did

not help with his assigned tasks. Defendant also scheduled a doctor’s appointment for plaintiff for

May 17, 2016 and gave him the option to either work or go home during the period before the

appointment. Plaintiff attempted to work but aggravated his knee injury. Plaintiff also sought out

medical treatment on his own.

       On May 17, 2016, defendant’s doctor concluded that plaintiff’s knee injury was work-

related, and he received workers’ compensation benefits for it. Plaintiff asserts that despite the

doctor’s conclusion, defendant did not believe his knee injury was work-related. For example, on

May 17, 2016, defendant’s Health Safety and Environment Regional Manager directed an email

to a subordinate which stated: “Conduct your investigation and build a case as why you don’t think

[the knee injury] is work related. Just because we are accepting it as WC doesn’t mean we have

to accept it as recordable.”1 Pretrial Order (Doc. #41) filed August 20, 2018 at 6.

       On or about June 13, 2016, plaintiff had knee surgery. Thereafter, defendant placed him

on light duty and required him to do his work while seated. During this time, plaintiff remained




       1
               The significance of accepting an injury as “recordable” is not clear from the record.


                                                   5
on light duty for his shoulder injury as well. Memorandum In Opposition To Summary Judgment

(Doc. #46) at 30.

       C.      Plaintiff’s Work Restrictions

       As noted, plaintiff received work restrictions for his shoulder and knee injuries, as well as

for an injury to his left arm.2 Specifically, between January of 2016 and February of 2017, he

received the following restrictions:

    Date                               Nature                         Dates of         Condition
                                                                     Restriction
 1/20/2016     Rest shoulder for two weeks                         Two weeks           Rt.
                                                                                       shoulder
 1/26/2016     No lifting over shoulder                            To tolerance        Rt.
                                                                                       shoulder
 1/29/2016     20 lb. limit – No lifting over shoulder             No date             Rt.
                                                                                       shoulder
 5/17/2016     No kneeling, squatting, twisting, climbing          Date of surgery     Lt. knee
               ladders & 30 lb. limit                              to first post-op
 5/17/2016     Sit down job only                                   May return to       Lt. knee
                                                                   work
 6/13/2016  Weight bearing as tolerated                            6 weeks             Lt. knee
 6/24/2016  No kneeling, squatting, no excessive bending or        6 weeks             Lt. knee
            twisting. No prolonged standing or walking.
            No pushing, pulling or lifting over 25 lbs. No
            stairs.
 8/9/2016   No kneeling, squatting, no excessive bending or        6 weeks             Lt. knee
            twisting. No pushing over 30 lbs. May sit
            down every two hours during work day.
 8/30/2016 No kneeling, squatting, no excessive bending or         No date             Lt. knee
            twisting. May sit down every two hours during
            work day.
 11/28/2016 No lifting over 15 lbs, no pushing, pulling or         Until next appt.    Lt. arm
            vibratory power tools.
 12/14/2016 No lifting over 15 lbs, no pushing, pulling or         Until next appt.    Lt. arm
            vibratory power tools.
 12/20/2016 Surgery scheduled 1/19/17. May return to work          No date             Lt. arm
            on 1/21/2017 with no lifting over 5lbs., pushing,
            pulling, or vibratory power tools.


       2
                Plaintiff had surgery on his left arm on January 19, 2017. The record does not
reflect the nature or cause of this injury.


                                                 6
 2/1/2017      Keep him on his 15 lb. lifting restriction with no 4 weeks                 Lt. arm
               pushing, pulling or vibratory tools.

Plaintiff’s Responses To Gates Corporation’s First Set Of Interrogatories To Plaintiff at 8-9,

Exhibit 10 to Memorandum In Opposition To Summary Judgment (Doc. #46). On March 16,

2017, a doctor released plaintiff from his left arm work restrictions. The doctor’s note stated that

plaintiff’s work status was “full duties,” but did not mention any other injuries or restrictions or

whether plaintiff was released from them.         Work Release, Exhibit 24 to Memorandum In

Opposition To Summary Judgment (Doc. #46).

       D.      Disagreement Over Work Restrictions

       On more than one occasion, plaintiff and defendant disagreed over whether a task violated

his injury-related restrictions. Plaintiff states that defendant assigned him tasks which pushed the

limits or potentially violated the limits of his work restrictions. Plaintiff further asserts that when

he complained that an assigned duty aggravated his injuries, defendant would threaten him with

write-ups or send him home.

       For example, on August 9, 2016, plaintiff presented the following work restrictions: “No

kneeling, squatting, no excessive bending or twisting. No pushing over 30 lbs. May sit down

every two hours during the work day.” George Taylor, a supervisor, saw plaintiff standing and

insisted that he stay seated for two hours without standing. The restrictions, however, did not

mandate that plaintiff stay seated but merely permitted him to sit down every two hours if

necessary. Defendant asserts that regardless of whether plaintiff was required to stay seated, it had

directed him to perform a seated task and he had violated his supervisor’s instruction by standing.

       On August 15, 2016, plaintiff met with Porter, the human resources manager, and Stogsdill,

a supervisor, to discuss his refusal to perform a light duty task which he believed violated his work

restrictions. Plaintiff asserts that the task required him to twist his knee and aggravated his injury.



                                                  7
Stogsdill told plaintiff that it was possible to perform the task without twisting and that it did not

violate plaintiff’s restrictions. Plaintiff, however, claimed that the activity could not be completed

without twisting his knee. Defendant then recorded a video of plaintiff performing the task and

sent it to plaintiff’s doctor to determine whether the task violated his restrictions. The doctor

determined that nothing in the video violated the restrictions. Plaintiff nevertheless maintained

that the task required him to twist his knee.

       The next day, August 16, 2016, plaintiff informed defendant that his assigned task was

hurting his knee. In response, defendant threatened to send plaintiff home or write him up.

Defendant ultimately did send him home that day and told him to come back the next day if he

could do the job that caused his knee to hurt.

       Plaintiff also asserts that despite his work restriction which prohibited above-the-shoulder

lifting, defendant assigned him to a task which typically requires lifting above the shoulder. Rather

than assigning him to another task, defendant sent Fulton, a team lead, to show him a technique

for maneuvering the machinery which would not require above-the-shoulder lifting.                This

technique, however, still hurt plaintiff’s shoulder.

II.    Timecard And Attendance Disputes

       A.      Defendant’s Attendance And Leave Policies

       Defendant requires all employees to maintain an attendance rate of 98.5%. An employee

whose attendance falls below this rate can face disciplinary action, ranging from a required

attendance commitment to termination of employment. In December of 2012 and January of 2015,

plaintiff received written reminders of defendant’s attendance policy.

       In addition, when an employee files a workers’ compensation claim, defendant requires the

employee to either take personal time, vacation time, sick leave, leave under the Family and




                                                  8
Medical Leave Act (“FMLA”), 29 U.S.C.§ 2611 et seq. or short-term disability leave prior to the

time he or she receives approval of the workers’ compensation claim. Aetna, defendant’s third-

party administrator, approves requests for sick leave, leaves of absence, FMLA leave or short-term

disability leave, but does not approve missed time that workers’ compensation benefits cover. In

other words, for defendant to excuse an injured employee’s absences prior to approval of his or

her workers’ compensation benefits, the employee must either use his or her own vacation or

personal time or contact Aetna. An employee’s failure to submit the appropriate documentation

to Aetna results in unexcused absences which count against his or her mandatory attendance rate.

        On January 28, 2016, plaintiff received defendant’s Employee Leave of Absence Packet

and acknowledged that he was responsible for contacting Aetna regarding leave.

        B.      Plaintiff’s FMLA And Short-Term Disability Claims With Aetna

        Porter submitted claims for FMLA and short-term disability on plaintiff’s behalf. In a letter

dated January 27, 2017, she informed him that Aetna had not approved some of plaintiff’s pending

claims because he had failed to submit the required medical documentation. Specifically, Porter’s

letter stated as follows:

        Your attendance is at 88.3% which falls below the Gates attendance goal of 98.5%.

        The following claims have not been approved by Aetna.

        Claim #13678819 2016 May 12, 16-19, 25 June 2, 13-16 & 20-23 Invalid
        Supporting Documentation. HR called this claim in for you because you had failed
        to contact Aetna, to certify your days missed and upcoming absence as it related to
        your knee. Per Aetna, a Denial Letter was sent to you on June 30, 2016 as they had
        not received any of the required paperwork or supporting documentation that had
        been sent to your home address. The supporting documentation must be submitted
        within 15 days to Aetna.

        Claim #14426121 2016 September 29 Absence Sept 27 & 28 & Oct 1- 13 Medical
        information was not received. Aetna placed auto calls to you on September 29 &
        October 1 indicating supporting documents were not received. October 6 Aetna
        called to inform you your claim was suspended as medical information was still



                                                 9
       needed to process your claim. On October 27, 2016, Aetna sent a Denial letter to
       you as they had not received information or response from you or your doctor. On
       November 1, 2016, HR sent a note to you indicating your claim was denied and to
       contact Aetna to follow up on status. November 10 Aetna sent a letter to your home
       address that the claim was closed as needed medical information had not been
       received. The supporting documentation must be submitted within 15 days to
       Aetna.

       Starting in January 2017, you have continued to miss work and utilize additional
       sick time; missed days are January 12th, 18th & 19th (10 hrs each day) and January
       23rd (8 hrs). Aetna has not received any requests or information to certify these
       days.

       It’s important you contact Aetna within 15 days (Friday, February 17, 2017) and
       work with them to complete the above claims and certify any further time missed
       in a timely manner to avoid attendance disciplinary actions.

Letter To John Stranghoner Dated January 27, 2017 at 1, Exhibit AA to Memorandum In Support

Of Summary Judgment (Doc. #43).

       After plaintiff received Porter’s letter, he called Aetna to submit the required

documentation but it was too late for him to file the requested information and he does not recall

whether he submitted any additional documentation. He also asserts that some of the absences

noted in Porter’s letter were related to his workers’ compensation claims and thus Aetna does not

cover them.

       C.      Adjustments To Plaintiff’s Timecard

       After plaintiff reported his knee injury on or about May 4, 2016, defendant began to

inaccurately alter his timecard and record certain injury-related absences from workers’

compensation time as unexcused personal time with no pay. For example, during the week of

September 26, 2016, defendant changed plaintiff’s timecard to reflect vacation hours for Monday

and Tuesday of that week, even though he had worked those shifts. Issues with plaintiff’s timecard

persisted throughout September and October of 2016.




                                               10
        Plaintiff’s disagreements with defendant over whether his assigned tasks violated his work

restrictions also affected his attendance record. If plaintiff complained that an assigned task

violated his work restrictions, defendant would send him home. In addition, on August 31, 2016,

defendant placed plaintiff on unpaid leave for three weeks so that it could investigate, but it did

not tell plaintiff what it intended to investigate.

III.    Plaintiff’s OSHA Complaint

        A.      Defendant’s Safety Reporting Policies

        Defendant has several policies which require employees to immediately report unsafe

conditions and machinery to their supervisors or team leaders. For example, defendant’s Code of

Business Conduct requires employees to report unsafe conditions through various means,

including reporting within their business units or contacting its ethics compliance hotline.

Defendant’s Machine Guarding Safety Training Authorization requires employees to “constantly

maintain existing [machine] guards through regular inspections” and to contact their supervisors

if they have any questions about the guarding in their work areas. Plaintiff received and signed

the Machine Guarding Safety Training in August of 2014.

        B.      Improperly Guarded Equipment

        While he was on light duty, defendant assigned plaintiff to operate a piece of equipment

which he believed was not properly guarded. He became aware of the guarding issue in late July

or early August of 2016 and did not report the issue internally.

        On August 10, 2016, plaintiff informed Stogsdill, a supervisor, that he intended to contact

the Occupational Safety & Health Association (“OSHA”) because defendant would not listen to

his concerns and issues. Plaintiff did not tell Stogsdill the nature of what he intended to report to

OSHA. The next day, plaintiff did contact OSHA and reported, inter alia, the improperly guarded




                                                      11
machine. Pretrial Order (Doc. #41) at 3; see Letter From OSHA To John Stranghoner Dated

January 25, 2017 at 1-2, Exhibit 22 to Memorandum In Opposition To Summary Judgment

(Doc. #46). Plaintiff did not report the guarding issue to defendant before he contacted OSHA.

       On August 19, 2016, eight days after plaintiff’s OSHA complaint, OSHA inspected

defendant’s plant in Iola. On or about August 30, 2016, plaintiff informed Stogsdill that he had

complained to OSHA earlier that month. That same day, Taylor approached plaintiff for failing

to follow instructions by stripping wire by hand instead of using a wire-stripping machine.

       The next day, August 31, 2016, defendant placed plaintiff on unpaid leave for three weeks

so that it could “investigate.” It did not tell plaintiff what the investigation was about.3 On

September 21, 2016, when plaintiff returned to work, defendant issued him a Final Written

Warning for refusing to follow instructions by stripping wire by hand instead of using the wire-

stripping machine. Personnel Corrective Action Form Dated September 21, 2016, Exhibit Z to

Memorandum In Support Of Summary Judgment (Doc. #43). It stated, “Additional violations

and/or failure to maintain and sustain satisfactory performance expectations will be subject to

further corrective action, up to and including termination.” Id. Plaintiff contemporaneously noted

his dispute with the validity of this Personnel Corrective Action Form by signing and noting that

he “disagree[s] with this.” Id.

       On January 25, 2017, plaintiff received a letter from OSHA which stated that as a result of

his complaint and its inspection of defendant’s plant on August 19, 2016, OSHA would issue




       3
               Defendant claims that this investigation was not related to plaintiff’s OSHA claim.



                                               12
defendant a fine of $14,486.00 for serious safety violations, including the improperly guarded

equipment. On January 24, 2017, OSHA notified defendant of the fine.4

IV.    Plaintiff’s Disciplinary History

       Defendant uses an internal system (the “STAR/AR” system) to log feedback about

employees and recorded multiple positive and negative comments in plaintiff’s STAR/AR report.

Between July 29, 2013 and January 21, 2015, plaintiff received 24 negative entries in the

STAR/AR system.       In addition, on multiple occasions, defendant reprimanded plaintiff for

behavioral issues and warned him of potential consequences for continued misconduct.

       A.      Profanity And Insubordination

       Defendant’s Workplace Violence policy prohibits “threatening language or behavior,

inappropriate or excessive displays of anger, verbal or physical intimidation, bullying, stalking,

intentional destruction or threat of destruction of Company property, use or possession of a

weapon, inappropriate name-calling, excessive swearing, unwanted physical contact of any sort,

or threatening physical contact of any sort.” Excerpts Of Gates’ Employee Handbook at 10,

Exhibit B to Memorandum In Support Of Summary Judgment (Doc. #43). Plaintiff knew and

understood that defendant’s Workplace Violence policy prohibited such conduct. Excerpts Of

Deposition Of John Stranghoner Taken May 30, 2018 at 98-100, Exhibit A to Memorandum In

Support Of Summary Judgment (Doc. #43).

       On April 11, 2014, plaintiff received a negative report for bad attitude. STAR/STAR-AR

Report Dated January 22, 2015 at 2, Exhibit D to Memorandum In Support Of Summary Judgment




       4
              Plaintiff states that OSHA issued the citation and penalty to defendant on
January 24, 2017. The letter from OSHA to plaintiff dated January 25, 2017 states that the citation
and penalty were issued on February 17, 2017, which appears to be a typographical error. The
Court assumes the earlier date, January 24, 2017, is correct.


                                                13
(Doc. #43). On October 17, 2014, Fulton entered the following feedback in the STAR/AR system:

“[Plaintiff] called me over to braider 67, and when I arrived he started cussing me out for what I

let night shift get away with. F-bomb after F-bomb, I told him that he doesn’t need to speak to me

like that, which got me another F-bomb. I told him that if he had that much issue with me, to go

talk to [the Human Resources Manager] Terry [sic] Porter, I told him that I’m not going to be

talked to like that and I was calling Robbie. I walked away and did that, Robbie took care of it.”

Id. at 1.

        On November 3, 2014, Fulton entered the following in the STAR/AR system: “Went to

[plaintiff] to let him know that today was when we needed him to go to the Plantwide benefits

discussion meeting. I explained to him why I had to make a schedule for this, so we could keep

1/2 production running. He started cussing about how he doesn’t give a f**k. I asked that he calm

down, he grumbled something and walked away.” Id.

        On November 5, 2014, Fulton entered the following: “[Plaintiff] and Jack were standing

around talking for 15 minutes while they had braiders waiting on them. I walked over and said,

‘hey, you guys have some lights on.’ Jack went to the closest one and started working on it.

[Plaintiff] told me to ‘F**k off and go f**k with someone else.’ I told him that ‘I don’t have a

reason to, everyone else’s braiders are running right now.’ He told me to ‘Just f**k off and leave

me alone.’ I told him ‘I’m just asking you to do your job, if you do I will leave you alone.’” Id.

        On January 16, 2015, Fulton reported that plaintiff refused to perform an assigned task. Id.

The task, however, was not his responsibility – it was “night shift’s fault.” See Memorandum In

Opposition To Summary Judgment (Doc. #46) at 7; see also Excerpts Of Deposition Of Jamey

Fulton at 29-30, Exhibit 4 to Memorandum In Opposition To Summary Judgment (Doc. #46).




                                                14
       On or about January 21, 2015, Porter became aware of plaintiff’s negative STAR/AR

reports.5 Porter testified that when she reviewed the negative reports, she realized they would have

constituted a basis for a Personnel Corrective Action form and possibly termination of

employment. Porter did not regularly review STAR/AR entries, however, and defendant did not

issue Personnel Corrective Action forms to plaintiff for the past incidents. Porter testified that had

she been aware of the conduct which Fulton had documented in plaintiff’s reports, she would have

taken corrective action earlier. As a result of Porter’s review, on or about January 21, 2015, Porter

and supervisor Ronald Jacobs verbally counselled plaintiff for “the way and tone he talks to his

team leaders.”    Personnel Corrective Action Form Dated January 21, 2015, Exhibit F to

Memorandum In Support Of Summary Judgment (Doc. #43). Jacobs stated that no one should be

spoken to the way plaintiff spoke to his team leaders. Id. Later that day, plaintiff received a verbal

warning for insubordination, which defendant documented in his file through a Personnel

Corrective Action form. Plaintiff admits that he used profanity toward Fulton but claims that

Fulton also used profanity toward him. Prior to 2016, Porter personally addressed plaintiff’s

profanity at least five or six times. Excerpts Of Deposition Of Teri Porter Taken August 2, 2018

at 57, Exhibit E to Memorandum In Support Of Summary Judgment (Doc. #43). On January 21,

2016, defendant issued plaintiff a Personnel Corrective Action form for insubordination regarding

his interactions with Fulton. Pretrial Order (Doc. #41) at 6.

       B.      Attendance

       On April 16, 2014, plaintiff received a verbal warning for attendance and defendant placed

a written Personnel Corrective Action form in his file. Personnel Corrective Action Form Dated



       5
             Porter does not recall why she reviewed plaintiff’s reports at this time. See Excerpts
Of Deposition Of Teri Porter Taken August 2, 2018 at 83-84, Exhibit E to Memorandum In
Support Of Summary Judgment (Doc. #43).


                                                 15
April 16, 2014, Exhibit I to Memorandum In Support Of Summary Judgment (Doc. #43). On

September 29, 2014, plaintiff received a verbal and written warning for attendance which noted

that the “[n]ext incident will result in a commitment or termination if attendance does not improve

to or above 98.5%.” Personnel Corrective Action Form Dated September 29, 2014, Exhibit J to

Memorandum In Support Of Summary Judgment (Doc. #43).

       On July 29, 2015, plaintiff received a verbal warning and a Personnel Corrective Action

form for attendance. Personnel Corrective Action Form Dated July 29, 2015, Exhibit K to

Memorandum In Support Of Summary Judgment (Doc. #43). The form noted, “Any further

incidents that reflect negatively on your attendance will result in further disciplinary actions up to

and including termination of employment.” Id.

       On September 28, 2015, plaintiff received a written warning for attendance which

referenced his previous verbal warning and noted that he would face additional discipline if he

missed any more days, which could include termination of employment. Personnel Corrective

Action Form Dated September 28, 2015, Exhibit L to Memorandum In Support Of Summary

Judgment (Doc. #43).

       Only two of the 24 negative entries in plaintiff’s STAR/AR report are for attendance

issues.6 See STAR/STAR-AR Report at 2-3, Exhibit D to Memorandum In Support Of Summary

Judgment (Doc. #43).

       C.      Other Reprimands

       On August 23, 2016, plaintiff received a letter from Plant Manager Scott Strycker detailing

various issues with plaintiff’s performance. Letter To John Stranghoner Dated August 23, 2016,



       6
              Although plaintiff states that only two entries in his report are for attendance, his
STAR/AR Report mentions three reprimands regarding attendance. The record is unclear whether
any reprimand is a duplicate.


                                                 16
Exhibit X to Memorandum In Support Of Summary Judgment (Doc. #43). The letter stated that

plaintiff’s “current actions have reached the point of being a disruption in the workplace.” The

letter addressed the following violations of defendant’s Code of Conduct, “[i]nsults and repeated

use of inappropriate or foul language,” and “[d]isrupting others by talking over them and raising

your voice.” It concluded with the following advisement: “Your attitude, attendance, and overall

performance cannot continue as it is today. As we go forward it is important you commit to

working productively for [defendant]. Failure to do so will result in future disciplinary actions, up

to and including termination.” Id.

V.     Termination Of Plaintiff’s Employment

       A.      Meeting On March 16 And Termination Of Employment On March 20, 2017

       As noted, on March 15, 2017, a doctor released plaintiff from his work restrictions related

to his left arm. Work Release, Exhibit 24 to Memorandum In Opposition To Summary Judgment

(Doc. #46). The doctor’s note did not address any other injury or work restriction and stated that

plaintiff’s work status was “full duties.” The following day, plaintiff met with Kevin Shinn, the

operations manager, Kate Grover, the health and safety manager and Scott Strycker, the plant

manager, to discuss his return to work. Plaintiff asserts that they wanted him to return to work

with no restrictions, but that he reminded them that he still had restrictions for his shoulder from

2016. Defendant did not want to acknowledge the restrictions because it had been over a year and

plaintiff had presented a note which released him to “full duties.” During this meeting, Strycker

threatened to terminate plaintiff’s employment for insubordination. Strycker sent plaintiff home

and allowed him to take off work for the rest of the week.

       Four days later, on March 20, 2017, plaintiff reported for work, but defendant again sent

him home. Later that day, Strycker called him and terminated his employment. Strycker explained




                                                 17
the grounds for termination to plaintiff and offered him a severance package in return for a release

of claims.

       B.       Defendant’s Stated Reasons For Terminating Plaintiff’s Employment

       Strycker told plaintiff that defendant had decided to terminate his employment because he

did not get along with management, could not do the work and did not like the job. Defendant

provided plaintiff with a Termination Memo which listed the reasons for termination of his

employment as follows:

             1. Your attitude toward Gates Management is disruptive and at times hostile.

             2. You were released to return to full duty last week, and you immediately
                refused to do your job. This is the job you were previously assigned and
                this work at Gates needs done. You have no interest in and no commitment
                to doing your job.

             3. You have caused several disruptions to the general workforce that has made
                other employees uncomfortable working around you.

             4. Your antagonist behavior has made working through issues almost
                impossible.

             5. You have shown that you will not be able to work safely within the policies
                that Gates asked you to follow and you have ignored them in the past.

             6. You have refused to follow the attendance policy as it relates to Aetna.

             7. The above behaviors, among other items not listed, are presenting a risk to
                both yourself and others with in [sic] the Gates Team.

Termination Memo Dated March 20, 2017, Exhibit EE to Memorandum In Support Of Summary

Judgment (Doc. #43).

       In addition, in its motion for summary judgment, defendant states that it terminated

plaintiff’s employment for the following reasons: insubordination, workplace disruptions, hostile

attitude, refusal to perform assigned tasks, failing to follow company policies, safety violations,

and poor attendance.



                                                 18
VI.    Procedural History

       On October 25, 2017, plaintiff filed a Complaint (Doc. #1). On November 3, 2017, plaintiff

filed an amended complaint alleging wrongful termination in retaliation for filing workers’

compensation claims and wrongful termination of a whistleblower.                Amended Complaint

(Doc. #4) at 7-8. On both claims, defendant argues that plaintiff cannot establish a prima facie

case for retaliation because he cannot show a causal connection between his protected conduct and

defendant’s decision to terminate his employment. Defendant further asserts that even if plaintiff

could establish a prima facie case, defendant terminated his employment for legitimate, non-

retaliatory reasons which he cannot show are pretextual. Thus, defendant asserts that it is entitled

to summary judgment on both claims.

       On February 25, 2019, the Court issued an order to show cause in writing, why – based on

plaintiff’s failure to establish a prima facie case of causation on either claim – defendant is not

entitled to summary judgment. Order To Show Cause (Doc. #48). The Court stated that on both

claims, plaintiff failed to adequately explain whether he had established a prima facie case of

causation.

       In response to the Court’s order, plaintiff asserts that he can establish a prima facie case of

causation for his workers’ compensation claim based on temporal proximity alone. Plaintiff’s

Response To The Court’s February 25, 2019 Show Cause Order (Doc. # 50) at 5. He states that

defendant’s termination of his employment “a mere four days after asserting his work restrictions,

previously honored by [defendant], establishes [his] prima facie case of causation.” Id. at 9. He

further asserts that “even without the temporal proximity of his protected activity and his

termination, Plaintiff has still established his prima facie case of causation by setting forth acts of

retaliation as evidence of retaliatory intent.” Id. at 5. He asserts that he “faced retaliatory conduct




                                                  19
following his attempts to utilize workers’ compensation benefits by being denied paid time off and

being forced to take both paid and unpaid time off when sent home after refusing to perform jobs

outside his work restrictions.” Id. at 9.

       As to his claim of retaliatory discharge of an OSHA whistleblower, plaintiff asserts that

the “temporal proximity of his termination to his protected activity and the other acts on behalf of

[defendant] establishes [sic] his prima facie case of causation by setting forth evidence from which

a reasonable jury could infer retaliatory intent.” Id. at 10.

       In reply, defendant asserts that plaintiff cannot establish causation on either of his

retaliation claims. Defendant maintains that plaintiff wrongly measures temporal proximity from

events other than his first workers’ compensation claim and that he bases his retaliatory intent

theory wholly on speculation about defendant’s motives. See Gates Corporation’s Reply To

Plaintiff’s Response To The Court’s February 25, 2019 Show Cause Order (Doc. #51) filed

March 11, 2019 at 4, 8-9.

                                              Analysis

       At-will employment is the general rule in Kansas. Flenker v. Willamette Indus., Inc., 266

Kan. 198, 200, 967 P.2d 295, 298 (1998). Absent an express or implied contract of fixed duration,

or where recognized public policy concerns are raised, employment is terminable at the will of

either party. Frye v. IBP, Inc., 15 F. Supp. 2d 1032, 1046 (D. Kan. 1998). Kansas courts narrowly

recognize at least two public policy exceptions to the rule of employment-at-will: “(1) when an

employer discharges an employee for exercising rights under the workers compensation laws and

(2) when an employer discharges an employee for a good faith report or threat to report a serious

infraction of rules, regulations, or law pertaining to the public health, safety, and the general




                                                  20
welfare by a co-worker or employer (whistleblowing).”           Riddle v. Wal-Mart Stores, Inc.,

27 Kan. App.2d 79, 85, 998 P.2d 114, 119 (2000).

I.     Workers’ Compensation Retaliation

       Plaintiff asserts that defendant terminated his employment in retaliation for filing workers’

compensation claims. When analyzing state-law retaliatory discharge claims, federal courts in

Kansas apply the burden-shifting approach used in McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973). See, e.g., Robinson v. Wilson Concrete Co., 913 F. Supp. 1476, 1483

n.2 (D. Kan. 1996); Ramirez v. IBP, Inc., 913 F. Supp. 1421, 1429 (D. Kan. 1995). Under Kansas

law, the party “having the burden of proving a discharge from employment in retaliation for having

filed a workers compensation claim must establish that claim by a preponderance of the evidence,

but the evidence must be clear and convincing in nature.”7 Ortega v. IBP, Inc., 255 Kan. 513, 528,



       7
               With respect to the applicable standard of proof, the District of Kansas has
explained as follows:

              Although the burden-shifting process utilized to establish a retaliatory
       discharge claim is clearly defined, the appropriate standard of proof to apply within
       the burden-shifting process is much less clear. Under Kansas law, a retaliatory
       discharge claim must be established by a preponderance of the evidence, but the
       evidence must be clear and convincing in nature. With that said, the Kansas
       Supreme Court also has held that a plaintiff “need not meet the clear and convincing
       standard at the summary judgment stage of the proceedings.”

               Although Plaintiff’s claim for retaliatory discharge is grounded in Kansas
       law, this case is pending in federal court. A federal court evaluating state claims is
       guided by federal standards governing summary judgment procedure. Thus, the
       evidentiary standard applied by Kansas courts on summary judgment is
       inapplicable. In contrast to the rule espoused by the Kansas Supreme Court, “a
       plaintiff in federal court who opposes a summary judgment in a retaliatory
       discharge case based on Kansas law must set forth evidence of a clear and
       convincing nature that, if believed by the ultimate fact finder, would establish that
       plaintiff was more likely than not the victim of illegal retaliation by her employer.”

                                                                                     (Continued…)



                                                21
874 P.2d 1188, 1198 (Kan. 1994); see In re B.D.-Y., 286 Kan. 686, 697, 187 P.3d 594, 602 (Kan.

2008) (evidence is clear and convincing when factfinder finds truth of asserted facts highly

probable).

       A.      Plaintiff’s Prima Facie Case

       Plaintiff first bears the burden of proving a prima facie case by showing (1) that he filed a

claim for workers’ compensation benefits or sustained a work-related injury for which he could

assert a future claim for such benefits; (2) that the employer had knowledge of his compensation

claim or the fact that he had sustained a work-related injury for which he could file a future claim

for benefits; (3) that the employer terminated his employment; and (4) that a causal connection

existed between the protected activity or injury and the termination. Nguyen v. IBP, Inc., 905

F. Supp. 1471, 1481 (D. Kan. 1995). If plaintiff meets this burden, he has raised a rebuttable

presumption of retaliatory intent. See id.

       In this case, plaintiff has established the first three elements of a prima facie case. Thus,

the Court must address whether plaintiff has presented evidence of a causal connection between

his protected activity and termination of his employment. See Maxwell v. AmeriCold Logistics

L.L.C., No. 99-2209-KHV, 2000 WL 210229, at *9 (D. Kan. Feb. 8, 2000). If the adverse

employment action occurred shortly after his protected activity, plaintiff can show a causal

connection based on temporal proximity alone.           See Proctor v. United Parcel Service,



(…continued)

       Notably, Plaintiff is not required to establish the elements of his prima facie case
       by clear and convincing evidence. The clear and convincing evidence standard
       only applies once the burden shifts back to Plaintiff to demonstrate that the
       employer’s proffered reasons for termination are pretextual.

Eckman v. Superior Indus. Int’l, Inc., No. 05-2318-DJW, 2007 WL 1959199, at *6 (D. Kan. July 2,
2007), aff’d Eckman v. Superior Indus. Int’l, 271 F. App’x 782 (10th Cir. 2008).


                                                22
502 F.3d 1200, 1212 (10th Cir. 2007); see also Conner v. Schnuck Markets, Inc.,

121 F.3d 1390, 1395 (10th Cir. 1997); Trujillo v. Pacificorp., 524 F.3d 1149, 1157 n.5

(10th Cir. 2008). Typically, the relevant protected activity for analyzing temporal proximity is the

filing of a claim. Proctor, 502 F.3d at 1212. The Tenth Circuit has held, however, that “[i]t would

be anomalous . . . to hold an employer may not fire an employee in retaliation for filing a workers’

compensation claim, and then to hold an employer can fire an employee for inability to return to

his former job which is due to injuries that are the basis for the workers’ compensation claim.”

Sanjuan v. IBP, Inc., 275 F.3d 1290, 1295 (10th Cir. 2002) (quoting Sanjuan v. IBP, Inc.,

90 F. Supp. 2d 1208, 1212 (D. Kan. 2000)); see White v. Tomasic, 31 Kan. App.2d 597, 604,

69 P.3d 208 (Kan. Ct. App. 2003) (measuring temporal proximity from date of work-related injury

absences to employment termination).8 Accordingly, plaintiff’s assertion of work restrictions

which related to his workers’ compensation claim is protected activity.9



       8
                 An employer may terminate an employee when it is clear that the employee will
not be able to return to his or her former position or when his or her injuries are permanent. Sanjuan
v. IBP, Inc., 90 F. Supp. 2d at 1214 (“Absent clear evidence, the employer must give the employee
a sufficient period of time to demonstrate their ability to return to work.”). Here, plaintiff’s
shoulder injuries occurred more than a year before the disagreement with defendant over whether
he could return to full duties status. While a year could be a reasonable amount of time for
recovery, the record is not developed as to whether plaintiff would be permanently unable to
perform his former duties. See id.
       9
                In Wilkins v. Kmart Corp., No. 05-4074-SAC, 2006 WL 3333744, at *9 (D. Kan.
Nov. 16, 2006), aff’d in part, 298 F. App’x 723 (10th Cir. 2008), the court held that plaintiff’s
reasonable, good-faith belief that his work-related injury absences constituted protected activity
was sufficient for a retaliatory discharge claim. It stated as follows:

               As set forth in the pretrial order, the plaintiff alleges as his protected activity
       – his absences necessitated by his work-related injuries. (Dk.46, p. 17). As with
       retaliatory discharge claims under other employment discrimination theories and/or
       statutes, it is enough if the plaintiff has a reasonable good-faith belief that his
       activity is protected. See, e.g., Selenke v. Medical Imaging of Colorado, 248 F.3d

                                                                                          (Continued…)


                                                   23
       Here, plaintiff asserts that defendant terminated his employment four days after he had a

disagreement with Strycker regarding whether he could return to “full duties” status or still had

valid medical restrictions for his shoulder. The temporal proximity between the disagreement over

whether plaintiff’s shoulder restrictions prevented him from returning to full duties and

termination of his employment is sufficient to satisfy the element of causation for purposes of a

prima facie case. This is particularly so because plaintiff’s burden of establishing a prima facie

case is not onerous. See Robinson v. Wilson Concrete Co., 913 F. Supp. 1476, 1483

(D. Kan. 1996).




(…continued)

       1249, 1264 (10th Cir. 2001) (it suffices for a retaliation claim under the Americans
       with Disabilities Act that the employee had a “reasonable, good faith belief” that
       his activity was protected); Love v. RE/MAX of America, Inc., 738 F.2d 383, 385
       (10th Cir. 1984) (a plaintiff’s good faith belief that Title VII has been violated will
       sustain a retaliation claim); Hutchings v. Kuebler, 5 F. Supp.2d 1186, 1197
       (D. Kan. 1998) (a plaintiff presents a prima facie case of retaliation under the
       Kansas Act Against Discrimination “based on requesting accommodation provided
       that she had a good faith basis for believing she was entitled to the accommodation
       requested”); Brigham v. Dillon Companies, Inc., 262 Kan. 12, 14, 935 P.2d 1054
       (1997) (Kansas recognizes a wrongful termination action for “whistle-blowing –
       the good faith reporting of serious infractions of rules, regulations, or the law
       pertaining to public health, safety, and welfare.” (italics added)). The Tenth Circuit
       has referred to this same rule while analyzing a workers compensation retaliatory
       discharge case under Kansas law. Doebele v. Sprint/United Management Co., 342
       F.3d at 1140 (citing Crumpacker v. Kansas Dept. of Human Resources, 338 F.3d
       1163, 2003 WL 21872550 at *6 (10th Cir. 2003), cert. denied, 540 U.S. 1180
       (2004), for the proposition that a “retaliation claim cannot be based on unreasonable
       good-faith belief that underlying conduct violated Title VII.”). Such a rule is in
       keeping with the established principle that a “prima facie case is not an onerous
       burden,” [Rebarchek v. Farmers Co-op. Elevator, 272 Kan. 546, 557, 35 P.3d 892,
       900 (Kan. 2001)] (citation and quotation omitted), while preserving its
       effectiveness in creating a rebuttable presumption of the employer’s retaliatory
       intent, [Bracken v. Dixon Indust., Inc., 272 Kan. 1272, 1276, 38 P.3d 679, 682
       (Kan. 2002)].

Wilkins, 2006 WL 3333744, at *9 (footnote omitted).


                                                 24
       In addition, plaintiff can make a prima facie showing of causation by presenting evidence

of a pattern of retaliatory conduct which began shortly after his protected activity and culminated

in termination of his employment. Marx v. Schnuck Markets, Inc., 76 F.3d 324, 329 (10th Cir.

1996). Plaintiff asserts that after he filed his workers’ compensation claims, defendant repeatedly

assigned him tasks which violated his work restrictions and threatened to terminate his

employment for insubordination if he refused to perform the tasks. He also asserts that defendant

denied his requests for paid time off, forced him to take paid and unpaid time off when he refused

to perform tasks which violated his work restrictions and inaccurately adjusted his timecards.

Granting plaintiff the benefit of every favorable inference, defendant’s pattern of actions is

sufficient to satisfy the element of causation for purposes of demonstrating a prima facie case. See

Marx, 76 F.3d at 329.

       B.      Defendant’s Proffered Reasons

       Under McDonnell Douglas, once plaintiff establishes a prima facie case, the burden shifts

to defendant to articulate a legitimate, non-retaliatory reason for its actions. See Bausman v.

Interstate Brands Corp., 252 F.3d 1111, 1116 (10th Cir. 2001). As noted, defendant listed the

following reasons in plaintiff’s termination memo:

            1. Your attitude toward Gates Management is disruptive and at times hostile.

            2. You were released to return to full duty last week, and you immediately
               refused to do your job. This is the job you were previously assigned and
               this work at Gates needs done. You have no interest in and no commitment
               to doing your job.

            3. You have caused several disruptions to the general workforce that has made
               other employees uncomfortable working around you.

            4. Your antagonist behavior has made working through issues almost
               impossible.
            5. You have shown that you will not be able to work safely within the policies
               that Gates asked you to follow and you have ignored them in the past.



                                                25
            6. You have refused to follow the attendance policy as it relates to Aetna.

            7. The above behaviors, among other items not listed, are presenting a risk to
               both yourself and others with in the Gates Team.

See Memorandum In Support Of Summary Judgment (Doc. #43) at 24-25. Because defendant has

articulated facially legitimate reasons, the burden shifts back to plaintiff to demonstrate a genuine

issue of material fact whether defendant’s proffered reasons are pretextual. See Bausman, 252

F.3d at 1120.

       C.       Pretext

       Plaintiff can show pretext by demonstrating “such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer’s proffered legitimate reasons for

its action that a reasonable factfinder could rationally find them unworthy of credence and hence

infer that the employer did not act for the asserted . . . reasons.” Morgan v. Hilti, Inc., 108 F.3d

1319, 1323 (10th Cir. 1997) (internal quotation marks and citation omitted); Sydney v. ConMed

Elec. Surgery, 275 F. App’x 748, 752-53 (10th Cir. 2008) (citation omitted). Evidence of pretext

may also include defendant’s prior treatment of plaintiff. See Hysten v. Burlington N. Santa Fe

Ry. Co., 372 F. Supp. 2d 1246, 1255 (D. Kan. 2005) (citation omitted). Although temporal

proximity alone is insufficient to raise a genuine issue of material fact concerning pretext, it is one

factor that can give rise to a pretext finding when it is combined with other evidence. Lounds v.

Lincare, Inc., 812 F.3d 1208, 1236 n.10 (10th Cir. 2015) (citing Proctor, 502 F.3d at 1213). At

this stage, plaintiff does not need to affirmatively demonstrate that defendant terminated his

employment for retaliatory reasons.       See Bausman, 252 F.3d at 1120.           He only needs to

demonstrate a genuine issue of material fact whether defendant’s proffered reasons are unworthy

of belief. Id. Generally, when defendant offers multiple legitimate reasons for an adverse

employment action, plaintiff must “raise a triable issue of pretext as to each reason unless the



                                                  26
reasons are all intertwined or one reason is so clearly pretextual that is casts substantial doubt on

the others.” Bailey v. Am. Phoenix, Inc., 735 F. App’x 524, 527-28 (10th Cir. 2018) (internal

quotation marks omitted) (citing Tyler v. RE/MAX Mountain States, Inc., 232 F.3d 808, 814 (10th

Cir. 2000)); see Sydney, 275 F. App’x at 753. If plaintiff casts substantial doubt on many of

defendant’s stated reasons, a jury could reasonably find that defendant lacks credibility and not

believe its remaining reasons. Tyler, 232 F.3d at 814.

               1.      “Your attitude toward Gates Management is disruptive and at times
                       hostile.”

       Defendant asserts that it terminated plaintiff’s employment in part because of his disruptive

and hostile attitude toward management. Defendant cites plaintiff’s admission that he used

profanity toward his team lead (Statement of Fact #10), his alleged outburst of anger toward Taylor

(Statement of Fact #52) and his multiple STAR/AR reprimands.

       The record reflects that beginning in April of 2014, defendant reprimanded plaintiff for

using profanity multiple times. Plaintiff admits that he did use profanity, but states that Fulton

also did. He also asserts that Porter was made aware of his profanity at least five or six times prior

to 2016. While not conclusive, a reasonable jury could infer pretext from the fact that defendant

could have terminated plaintiff’s employment for using profanity but did not do so for many years

and then, after he engaged in protected activity, purported to terminate plaintiff’s employment for

use of profanity. See Lamer v. Metaldyne Co., 240 F. App’x 22, 32 (6th Cir. 2007).

       As to insubordination toward Taylor, the parties dispute whether plaintiff admitted in

deposition to getting angry and yelling at Taylor in August of 2016 or merely confirmed the

accuracy of defendant’s exhibit. Viewing the record in the light most favorable to plaintiff, it is

not clear that he admitted getting angry at Taylor. In any event, this event occurred long before

defendant’s decision to terminate plaintiff’s employment. Defendant also cites multiple STAR/AR



                                                 27
reprimands for insubordination from January of 2015 and the Final Written Warning he received

on September 21, 2016. Again, a reasonable jury could infer pretext from defendant’s reliance on

events which occurred long before termination of plaintiff’s employment. In addition, a reasonable

jury could infer that defendant’s claim that plaintiff was insubordinate is pretext, to the extent that

defendant refers to plaintiff’s refusal to perform tasks which violated his work restrictions as

insubordination. Plaintiff has raised a genuine issue of material fact as to whether this stated reason

is pretextual.

                 2.     “You were released to return to full duty last week, and you
                        immediately refused to do your job. This is the job you were previously
                        assigned and this work at Gates needs done. You have no interest in
                        and no commitment to doing your job.”

        Defendant asserts that it terminated plaintiff’s employment in part because he refused to

return to his previously assigned job. Plaintiff has presented evidence that he disagreed with

Strycker regarding whether he could return to full duties or whether he still had valid restrictions

for his shoulder injury. When plaintiff asserted that his shoulder restrictions were still valid,

defendant sent him home and terminated his employment four days later. Absent clear evidence

that plaintiff’s inability to return to normal duties is permanent, defendant may not terminate him

because he cannot return to his former position. See Sanjuan, 275 F.3d at 1295. Whether

plaintiff’s restrictions were still valid is a question of fact and properly left to a jury. See Sanjuan,

919 F. Supp. at 382.

                 3.     “You have caused several disruptions to the general workforce that has
                        made other employees uncomfortable working around you.”

        In part, defendant asserts that it terminated plaintiff’s employment because he caused

disruptions which made other employees uncomfortable. As evidence, defendant cites Statement

of Fact #54, which states that Strycker sent a letter to plaintiff on August 23, 2016 outlining various




                                                   28
performance issues, one of which was workplace disruptions. Plaintiff asserts that the last time

defendant reprimanded him for disruptive behavior was September 21, 2016. As noted, a

reasonable jury could infer pretext when defendant asserts as a justification for termination an

event that occurred long before its decision to terminate plaintiff’s employment.

               4.      “You have shown that you will not be able to work safely within the
                       policies that Gates asked you to follow and you have ignored them in
                       the past.”

       Defendant asserts that it terminated plaintiff’s employment in part because he did not work

safely within its policies. More specifically, defendant states that plaintiff failed to follow its

procedures for reporting unsafe machinery. Memorandum In Support Of Summary Judgment

(Doc. #43) at 25 (citing Statement of Fact #43: “[Plaintiff] never raised the alleged guarding issue

internally to anyone at [defendant] before contacting OSHA.”). Plaintiff failed to internally report

unsafe machinery (i.e., the improperly guarded equipment) in July and August of 2016 and

defendant did not terminate his employment until March 20, 2017. As noted, a reasonable jury

could infer pretext when defendant reaches too far back in time to find a reason to terminate

plaintiff’s employment.

               5.      “You have refused to follow the attendance policy as it relates to
                       Aetna.”

       In part, defendant asserts that it terminated plaintiff’s employment because he violated its

attendance policy as it relates to Aetna. Under defendant’s attendance policy, it will excuse an

injured employee’s absences prior to approval of his or her workers’ compensation benefits only

if the employee uses his or her own vacation time or personal time or contacts Aetna. Aetna

approves requests for sick leave, leaves of absence, FMLA leave or short-term disability leave, but

does not approve missed time that workers’ compensation benefits cover. Defendant asserts that

Porter sent plaintiff a letter on January 27, 2017 which informed him that Aetna needed additional



                                                29
information before it would certify his absences and that his attendance rate was significantly

below defendant’s goal of 98.5%.

       Plaintiff asserts that he missed hours because defendant assigned him tasks which violated

his work restrictions. When he complained that he could not perform a task without violating his

restriction (e.g., twisting his knee or lifting above the shoulder), defendant would send him home.

He also asserts that defendant inaccurately adjusted his timecards. If plaintiff’s attendance rate

was low because defendant insisted that he perform tasks outside of his medical restrictions and

incorrectly adjusted his timecards, a reasonable jury could infer that defendant’s reliance on the

neutral attendance policy is pretext for retaliatory animus. See White, 31 Kan. App.2d at 604

(terminating employment for work-related injury absences impermissible retaliatory discharge).

In addition, the Tenth Circuit has cautioned against granting summary judgment based on

plaintiff’s failure to prove pretext in an employer’s enforcement of an attendance policy where, as

here, the employer knew that the employee had claimed that absences were due to a work-related

injury. See Wilkins, 2006 WL 3333744, at *13 (discussing Bausman, 252 F.3d 1111). In

Bausman, the court held as follows:

                Under Kansas law, an employer cannot fire an employee in retaliation for
       that employee filing a workers’ compensation claim; the filing of such a claim
       represents the protected exercise of a statutory right. Murphy v. City of Topeka,
       6 Kan. App.2d 488, 630 P.2d 186 (1981). The Kansas courts have reasoned that
       “[a]llowing an employer to discharge an employee for being absent . . . as the result
       of a work-related injury would allow an employer to indirectly fire an employee for
       filing a workers’ compensation claim, a practice contrary to the public policy of
       this state. . . .” Coleman v. Safeway Stores, Inc., 242 Kan. 804, 816, 752 P.2d 645,
       652 (1988). Consequently, “any absences caused by her work-related injury should
       not be counted against” Ms. Bausman by her employer. Id.

Bausman, 252 F.3d at 1115. Plaintiff has raised a genuine issue of material fact whether

defendant’s assertion that he violated its attendance policy is pretext.




                                                 30
        Defendant also asserts that it had reprimanded plaintiff for poor attendance even before he

filed his first workers’ compensation claim in November of 2015. The record reflects that

defendant first reprimanded plaintiff for attendance on April 16, 2014. As noted, a reasonable jury

could infer pretext because defendant cites misconduct which occurred more than three years

before it terminated plaintiff’s employment.

                6.      Remaining Reasons

        Plaintiff does not directly address reason 6 (“Your antagonist behavior has made working

through issues almost impossible.”) or reason 7 (“The above behaviors, among other items not

listed, are presenting a risk to both yourself and others with in the Gates Team.”). Because plaintiff

“casts substantial doubt on many of the employer’s multiple reasons, the jury could reasonably

find the employer lacks credibility . . . [and] need not believe the employer’s remaining reasons.”

Tyler, 232 F.3d at 814. Accordingly, plaintiff’s failure to address defendant’s remaining reasons

is not detrimental to his case at this stage.

        D.      Conclusion

        Drawing all reasonable inferences in his favor, plaintiff has presented sufficient evidence

of a genuine issue of material fact whether defendant terminated his employment in retaliation for

filing workers’ compensation claims. The evidence is not so one-sided to compel the conclusion

that defendant is entitled to judgment as a matter of law. Accordingly, defendant is not entitled to

summary judgment on this claim.

II.     Whistleblower Retaliation

        Plaintiff claims that defendant terminated his employment in retaliation for filing a safety

complaint with OSHA. As noted, Kansas recognizes a whistleblower exception to the doctrine of

at-will employment. See Palmer v. Brown, 242 Kan. 893, 900, 752 P.2d 685, 689-90 (Kan. 1988).




                                                 31
Under the whistleblower exception, an employer may not discharge an employee because the

employee has reported to company management or law enforcement serious legal violations by

co-workers or the employer. See Koehler v. Hunter Care Ctrs., Inc., 6 F. Supp. 2d 1237, 1241

(D. Kan. 1998) (citation omitted). To establish a prima facie case, plaintiff must show that (1) a

reasonable person would have concluded that co-worker or company activities violated rules,

regulations or laws pertaining to public health, safety and general welfare; (2) prior to termination,

defendant knew that plaintiff reported such violations; and (3) defendant terminated plaintiff in

retaliation for making the report. Palmer, 242 Kan. at 900; Goodman v. Wesley Med. Ctr., LLC,

276 Kan. 586, 589, 78 P.3d 817, 821 (Kan. 2003). Plaintiff must also demonstrate that he made

the report in good faith, rather than out of a corrupt motive such as malice, spite, jealousy or

personal gain, and that he reported the infraction to “company management or law enforcement

officials.” Id. If plaintiff establishes a prima facie case, the Court evaluates the claim under the

McDonnell Douglas burden-shifting framework. See Eckman, 2007 WL 1959199, at *6. To

defeat defendant’s motion for summary judgment, plaintiff must assert specific facts which dispute

defendant’s motive for terminating his employment. Goodman, 78 P.3d at 821.

       Plaintiff has established the first two elements of a prima facie case, i.e. that a reasonable

person would have concluded that defendant’s activities violated safety regulations and that

defendant knew that plaintiff had complained to OSHA. Thus, the Court must determine whether

plaintiff can establish a causal connection between a protected act and termination of his

employment. Although Kansas courts have held that temporal proximity alone can be sufficient

to satisfy the element of causation for a prima facie case, the Kansas Supreme Court has not

directly addressed how close together plaintiff’s whistle-blowing and the termination of his

employment must be. Bergersen v. Shelter Mut. Ins. Co., 229 F. App’x 750, 754 (10th Cir. 2007);




                                                 32
see Anderson v. Coors Brewing Co., 181 F.3d 1171, 1179 (10th Cir. 1999) (twelve weeks too long

to establish causation on timing alone, but six weeks may establish causation). Here, plaintiff

contacted OSHA on August 11, 2016 and notified defendant that he had done so on August 30,

2016, but defendant did not terminate his employment until March 20, 2017. Accordingly,

plaintiff cannot rely on temporal proximity alone to establish causation and must present additional

evidence of causation.       See Conner v. Schnuck Markets, Inc., 121 F.3d 1390, 1395

(10th Cir. 1997).

       Plaintiff’s additional evidence of causation is as follows: (1) the day after he notified his

supervisor that he had filed a complaint with OSHA, defendant placed him on unpaid leave for

three weeks; (2) on January 27, 2017, three days after OSHA notified defendant of the $14,486.00

fine related to plaintiff’s complaint, Porter notified plaintiff that his attendance had dropped below

an acceptable rate; and (3) less than two months later, on March 20, 2017, defendant terminated

plaintiff’s employment. For purposes of plaintiff’s prima facie case, this evidence is sufficient to

establish a genuine issue of material fact as to causation.

       As to the good faith requirement, defendant asserts that plaintiff’s “failure to report the

guarding issue internally before contacting OSHA demonstrates that his OSHA complaint was not

made in good faith.” Gates Corporation’s Reply Memorandum Supporting Its Motion For

Summary Judgment (Doc. #47) filed October 23, 2018 at 9. Plaintiff asserts that he reported to

OSHA in good faith, however, and only chose not to report internally because defendant was not

listening to his concerns. Viewing the evidence in the light most favorable to plaintiff, a jury could

reasonably conclude that he filed the OSHA complaint in good faith.

       Under McDonnell Douglas, the burden shifts to defendant to proffer a legitimate and non-

retaliatory reason for terminating plaintiff’s employment. As discussed above, defendant asserts




                                                 33
several reasons for terminating plaintiff’s employment. Shifting the burden, plaintiff must present

evidence that defendant’s reasons are pretext for unlawful retaliation. Because the above analysis

of defendant’s reasons applies equally here, the Court need not recount plaintiff’s evidence of

pretext.

       One of defendant’s stated reasons for terminating plaintiff’s employment, however,

provides further – and possibly direct – evidence of pretext. Defendant stated that it terminated

plaintiff’s employment in part for the following reason: “You have shown that you will not be able

to work safely within the policies that Gates asked you to follow and you have ignored them in the

past.” Then, in its memorandum in support of summary judgment, defendant states that it

terminated plaintiff’s employment because he “fail[ed] to follow safety procedures for reporting

unsafe machinery.” Memorandum In Support Of Summary Judgment (Doc. #43) at 25. Although

couched in terms of a safety violation, a reasonable jury could infer that defendant is citing

plaintiff’s decision to report the unsafe machinery to OSHA, instead of reporting to defendant, as

a ground for terminating his employment. Accordingly, plaintiff has raised a genuine issue of

material fact whether defendant terminated his employment in retaliation for his decision to blow

the whistle on unsafe working conditions.

                                            Conclusion

       On his claims of retaliatory discharge for filing workers’ compensation claims and

whistleblowing, plaintiff has raised genuine issues of material fact which preclude summary

judgment.

       IT IS THEREFORE ORDERED that Defendant Gates Corporation’s Motion For

Summary Judgment (Doc. #42) filed September 4, 2018 is OVERRULED.

       Dated this 10th day of April, 2019 at Kansas City, Kansas.




                                                34
     s/ Kathryn H. Vratil
     KATHRYN H. VRATIL




35
